Citation Nr: 1036847	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to July 25, 2007 for 
the grant of service connection for tinnitus.

2.  Entitlement to service connection for a lower back disorder.



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle Washington.  Jurisdiction has since been returned to the 
RO in Denver, Colorado.  


FINDINGS OF FACT

1.  In a statement received in April 2010, the Veteran withdrew 
his appeal seeking an effective date prior to July 25, 2007 for 
the grant of service connection for tinnitus. 

2.  A lumbar sprain/strain is shown to be causally or 
etiologically related to symptomatology shown in service 
treatment records.

3.  No other lower back disorder, beyond a lumbar sprain/strain, 
is shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran 
concerning the claim for an effective date prior to July 25, 2007 
for the grant of service connection for tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  A lower back disorder, specifically a lumbar sprain/strain, 
was incurred during active service.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Earlier Effective Date Claim

In a statement received in April 2010, the Veteran indicated in 
writing that he wished to withdraw his appeal seeking an 
effective date prior to July 25, 2007 for service connection for 
tinnitus.  VA regulation provides for the withdrawal of an appeal 
to the Board by the submission of a written request to that 
effect any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204.  

Because the Veteran has withdrawn this claim, there is no 
allegation of error of fact or law with respect to this claim.  
Therefore, dismissal of the Veteran's appeal for service 
connection for hypothyroidism is the appropriate action.  See 38 
U.S.C.A. §  7105(d).  

Service Connection Claim

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in October 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied and will proceed to the 
merits of the Veteran's appeal.

The Veteran essentially contends that he has a lower back 
disorder that is related to service.  In seeking VA disability 
compensation, a veteran generally seeks to establish that a 
current disability results from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  "Service 
connection" basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

The Veteran reports that while performing a firefighter training 
exercise during service, he injured his back while pulling a 
dummy out of a building.  He reports that he felt a pulling 
sensation in his lower back at that time and thereafter sought 
medical treatment for his pack pain. The Veteran further states 
that while his back pain subsided after this incidence, his pack 
pain returned after a post-service re-injury in 1988.  The 
Veteran contends that because he initially injured his back 
during service, he should be service-connected for his current 
lower back disorder.  

The relevant evidence of record reflects that during service, the 
Veteran was treated for recurrent lumbar muscle spasms and 
demonstrated a decreased range of lumbar motion.  The treating 
medical professional referred the Veteran for a physical therapy 
consultation.  A November 1983 physical therapy consultation 
reflects that the Veteran was treated for mechanical lumbar pain 
and was instructed on an exercise program to treat his back 
condition.  An August 1985 medical history report reflects that 
the Veteran affirmed experiencing pain and stiffness in his 
joints but denied experiencing recurrent back pain.  A separation 
physical examination report is not of record.

After his discharge from service in 1985, the Veteran reportedly 
engaged in a civilian career as a firefighter.  Private treatment 
records from June 1988 reflect that the Veteran was treated for 
back pain after reinjuring his back.  At the time of this 1988 
treatment, he reported his prior 1983 back injury, which a 
physician characterized as significant.  X-rays of the Veteran's 
lumbar spine taken at this time revealed mild narrowing of L5-S1.  
Subsequent private treatment records reflect continued treatment 
for episodes of back pain and work-related re-injuries in 1996, 
1999, and 2001, ultimate resulting in the Veteran undergoing back 
surgery in 2006.

The Veteran was afforded a VA spinal examination and medical 
opinion in December 2006.  After examining the Veteran and 
reviewing the medical evidence cited above, the examiner 
concluded that the Veteran's current lower back disorder was 
related to the multiple back injuries that he sustained post-
service and not to the episode of lumbar pain during service.  In 
support of this opinion, the examiner cited the Veteran's 
numerous post-service back injuries and a 2001 medical opinion 
authored by one of the Veteran's treating private physicians 
finding that the lumbar pain that the Veteran was experiencing at 
that time was due to his recent 2001 lower back injury.

The Veteran has submitted a private medical opinion to support 
his theory of entitlement.  In an opinion dated in March 2010, a 
private physician recounted in detail the history of the 
Veteran's lower back disorder, including his treatment both 
during and after service.   However, the physician reached a 
different conclusion that the VA examiner, finding that the 
evidence of record reflected that a portion of the Veteran's 
current lower back disorder is attributable to his in-service 
lower back injury, finding that the Veteran developed a chronic 
lumbar sprain/strain during service.  In support of this opinion, 
the physician cited the finding by the Veteran's 1988 private 
treating physician characterizing the Veteran's service-related 
back injury as significant, as well as the Veteran's report of 
continued stiffness in his back, corroborated by his 1985 medical 
history report, since his 1983 injury.  

The Board finds that both medical opinions of record are thorough 
and supported by detailed rationales and an extensive review of 
the evidence in the Veteran's claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (holding that among the factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).   With regard to the VA examiner's 
opinion, the Board notes that the opinion is consistent with the 
medical evidence of record that notes that the Veteran incurred 
numerous back injuries after his discharge from service and 
denied experiencing recurrent back pain in 1985 after his 1983 
in-service back injury.  With regard to the positive nexus 
opinion provided by the Veteran, the Board notes that the opinion 
is consistent with the Veteran's first post-service back 
treatment in 1988, at which time the in-service back injury was 
categorized as severe and degenerative changes of the Veteran's 
lumbar spine were noted on radiological studies.

Accordingly, both opinions are assigned equal probative value, as 
they are apparently representative of a medical scenario in which 
reasonable minds could differ regarding the etiology of the 
Veteran's current lower back disorder.  Nevertheless, in 
situations such as this where the evidence of record is in 
relative equipoise, all reasonable doubt is resolved in favor of 
the Veteran.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Therefore, given the evidence of record reflecting the Veteran's 
treatment for back pain during service, his diagnosis of a 
current lower back disorder, and a probative medical opinion of 
record relating a portion of the Veteran's current lower back 
disorder to service, the Board finds that service connection for 
a lower back disorder, specifically a lumbar sprain/strain is 
warranted, and the Veteran's appeal is therefore granted to this 
extent.  

However, since there is no medical opinion that relates any other 
post service lower back diagnosis to service, service connection 
for any other lower back disorder is not warranted.  In this 
regard, the Board finds it significant that the private examiner 
who provided the favorable opinion regarding the relationship 
between the lumbar sprain/strain and service did not provide an 
opinion liking any other lower back disorder to service after 
reviewing all of the pertinent medical records.


ORDER

The appeal of the claim for an effective date prior to July 25, 
2007 for the grant of service connection for tinnitus is 
dismissed.

Service connection for a lower back disorder, specifically a 
lumbar sprain/strain, is granted.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


